Citation Nr: 1754138	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to October 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support her claim.  See 38 C.F.R. § 3.159 (2017).  The Veteran seeks service connection on a presumptive basis, essentially based on her service in Southwest Asia during the Persian Gulf War Era, and has a medically unexplained chronic multi-symptom illness (IBS).  38 C.F.R. §  3.317.  

The record contains conflicting medical evidence regarding whether or not the Veteran has a diagnosis of IBS.  March 2012 and September 2012 VA medical opinions obtained indicate that she does not such diagnosis; neither opinion addresses the clinical records the Veteran cites in support of her claim.  In particular, a July 2003 treating physician provided an impression of underlying IBS based on symptoms and bowel changes that had been present for more than 6 months; the Veteran was scheduled for esophagogatroduodenoscopy with biopsy (which were performed the following month).  Inasmuch as the finding regarding whether or not the Veteran has will be dispositive, resolution of inconsistency or conflict in the medical evidence in the matter is necessary.  Accordingly, a remand for a clarifying medical opinion  is necessary. 

The case is REMANDED for the following:
1. The AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an addendum opinion that addresses the medical questions remaining in this matter.  [If further examination of the Veteran is deemed necessary for the response sought, it should be arranged.]  Based on a review of the record (and further examination of the Veteran, if deemed necessary, the consulting provider should offer an opinion that responds to the following:

Does the Veteran have IBS? 

If the response to that question is no, please reconcile that conclusion with the July 2003 private assessment of IBS. 

The opinion should include rationale that cites to supporting clinical data, and addresses any (all) opinions in the record to the contrary.  

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

